 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11 ROSENDA FLORES, JUAN FLORES,                     Case No. 1:18-CV-00703 DAD-JLT
   JESUS FLORES, ROSANNA FLORES, AND
12 CIRIACO FLORES,                                  [PROPOSED] ORDER EXTENDING
                                                    TIME TO RESPOND TO SECOND
13               Plaintiffs,                        AMENDED COMPLAINT
                                                    BY NOT MORE THAN 28 DAYS
14 v.
                                                    (Doc. 29)
15 CITY OF CALIFORNIA CITY; FRANK
   GARCIA HUIZAR; STEVEN WHITING, and
16 DOES 1-100, Inclusive,

17                 Defendants.

18

19         Good cause appearing, the Court grants the stipulation to extend the time for defendants
20 CITY OF CALIFORNIA CITY, FRANK GARCIA HUIZAR and STEVEN GEOFFREY

21 WHITING to file a responsive pleading to the Second Amended Complaint, up to and including

22 February 15, 2019.

23

24 IT IS SO ORDERED.

25      Dated:   January 28, 2019                         /s/ Jennifer L. Thurston
26                                                 UNITED STATES MAGISTRATE JUDGE

27

28
